

115 HR 2172 IH: Focusing the Fed on the Currency of the United States Act of 2017
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2172IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mrs. Love introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to remove the mandate on the Board of Governors of the Federal Reserve System and the Federal Open Market Committee to focus on maximum employment. 
1.Short titleThis Act may be cited as the Focusing the Fed on the Currency of the United States Act of 2017 or the FFOCUS Act of 2017. 2.Removal of dual mandateSection 2A of the Federal Reserve Act (12 U.S.C. 225a) is amended by striking maximum employment, stable prices, and inserting stable prices. 
